 1   Corynne McSherry (SBN 221504)
 2   corynne@eff.org
     Alexandra Moss (SBN 302641)
 3   alex@eff.org
     ELECTRONIC FRONTIER FOUNDATION
 4   815 Eddy Street
     San Francisco, CA 94109
 5   Tel.: (415) 436-9333
 6   Fax.: (415) 436-9993

 7   Counsel for Movant
     Electronic Frontier Foundation
 8
                              UNITED STATES DISTRICT COURT
 9                          NORTHERN DISTRICT OF CALIFORNIA
10
11    In Re DMCA Section 512(h) Subpoena to   Case No.: 3:19-mc-80005 SK
      Reddit, Inc.
12                                            ELECTRONIC FRONTIER
                                              FOUNDATION’S NOTICE OF
13                                            MOTION AND MOTION TO QUASH
14                                            WATCHTOWER BIBLE & TRACT
                                              SOCIETY INC.’S SUBPOENA TO
15                                            REDDIT, INC. SEEKING
                                              IDENTITYIFYING INFORMATION.
16
17
18
19
20
21
22
23
24

25
26
27
28
29
      Motion to Quash                                                 Case No: 4:19-mc-80005 SK
30
 1                                        NOTICE OF MOTION
     TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 2
 3          PLEASE TAKE NOTICE THAT on May 6, 20149 at 9:30 AM, or as soon thereafter as

 4   this case may be heard, the Electronic Frontier Foundation (“EFF”) hereby moves to quash the
 5   Watchtower Bible and Tract Society Inc.’s (“Watchtower”) subpoena to Reddit, Inc. (“Reddit”).
 6
            EFF’s motion is based upon this notice of motion, the following memorandum of points
 7
     and authorities, any reply filed in support of this motion, all other papers filed and proceedings
 8
     had in this action, oral argument of counsel, and such other matters as the Court may consider.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25
26
27
28
29
30    Motion to Quash                                  i                         Case No: 3:19-mc-80005 SK
                                                    TABLE OF CONTENTS
 1
     NOTICE OF MOTION………………………………………………………………………….....i
 2
     I.     INTRODUCTION ........................................................................................................... 1
 3
     II.    STATEMENT OF FACTS .............................................................................................. 2
 4
 5          A.        Doe’s Need for Anonymity. ................................................................................. 2

 6          B.        Watchtower’s Attempt to Unmask Doe for Sharing Truthful Information
                      about the Jehovah Witnesses’ Advertising Practices and Data Privacy
 7                    Policies. ............................................................................................................... 3

 8          C.        The Harmful Effects of Forced Disclosure on Doe and Others. ............................ 6
 9   III.   ARGUMENT .................................................................................................................. 8
10          A.        Watchtower Must Not Be Permitted to Use the DMCA to Identify and
11                    Thereby Silence Religious Dissenters and Critics. ................................................ 8

12                    1.         Watchtower’s Subpoena Cannot Survive the Test Required by the
                                 First Amendment...................................................................................... 8
13
                                 a.         Watchtower’s Copyright Claims Are Meritless ........................... 10
14
                                 b.         The Disclosure of Doe’s Identity and Status as a Dissenter Will
15                                          Harm Doe and Other Current and Former Members of the
                                            Jehovah’s Witness Community. .................................................. 13
16                    2.         First Amendment Protections Apply to Foreign Nationals Where,
17                               As Here, a Party Seeks to Invoke U.S. Legal Process to Force a
                                 U.S. Company to Disclose Information in Connection with
18                               Communications Targeting U.S. Users ................................................... 16

19          B.        The Subpoena Must Be Quashed To Protect Doe and Others from Reprisal
                      Oppression, Undue Burden, Intimidation, and Harassment By Watchtower........ 18
20
     IV.    CONCLUSION ............................................................................................................. 20
21
22
23
24

25
26
27
28
29
30    Motion to Quash                                                  ii                                     Case No: 3:19-mc-80005 SK
                                                   TABLE OF AUTHORITIES
 1

 2   Cases
 3   Art of Living Found. v. Does 1-10,
         No. 10-CV-05022-LHK, 2011 WL 5444622 (N.D. Cal. Nov. 9, 2011) .................. 8, 9, 10, 14
 4
     Campbell v. Acuff-Rose Music, Inc.,
 5
       510 U.S. 569 (1994) ............................................................................................................ 12
 6
     Doe v. 2TheMart.com Inc.,
 7      140 F. Supp. 2d 1088 (W.D. Wash. 2001) ............................................................................. 9

 8   Estate of Klieman v. Palestinian Authority,
        293 F.R.D. 235 (D.D.C. 2013)............................................................................................. 17
 9
     Fernandez v. California Dep’t of Correction & Rehab.,
10
        No. 2:11-CV-01125 MCE, 2014 WL 794332 (E.D. Cal. Feb. 27, 2014) ........................ 18, 19
11
     Fourth Estate Pub. Benefit Corp. v. Wall-Street.com, LLC,
12      No. 17-571, 2019 WL 1005829 (U.S. Mar. 4, 2019) ............................................................ 13

13   Herbert v. Lando,
        441 U.S. 153 (1979) ............................................................................................................ 18
14
     Highfields Capital Mgmt., L.P. v. Doe,
15      385 F. Supp. 2d 969 (N.D. Cal. 2005) ................................................................. 9, 10, 14, 16
16
     In re Anonymous Online Speakers,
17       661 F.3d 1168 (9th Cir. 2011) ......................................................................................... 8, 16

18   Jacobs v. Quinones,
        No. 1:10-CV-02349-AWI-JL, 2014 WL 5426323 (E.D. Cal. Oct. 23, 2014) ........................ 18
19
     Johnson v. Washington Times Corp.,
20      208 F.R.D. 16 (D.D.C. 2002) .............................................................................................. 15
21   Mattel, Inc. v. Walking Mountain Prods.,
22      353 F.3d 792 (9th Cir. 2003) ............................................................................................... 11

23   McIntyre v. Ohio Elections Comm’n,
        514 U.S. 334 (1995) .............................................................................................................. 8
24
     Micro Motion, Inc. v. Kane Steel Co.,
25      894 F.2d 1318 (Fed.Cir.1990) ............................................................................................. 19
26   Mireskandari v. Daily Mail & Gen. Tr. PLC,
27      No. CV1202943MMMSSX, 2013 WL 12114762 (C.D. Cal. Oct. 8, 2013) .......................... 16

28   Moon v. SCP Pool Corp.,
       232 F.R.D. 633 (C.D.Cal.2005) ........................................................................................... 18
29

30    Motion to Quash                                                  iii                                 Case No: 3:19-mc-80005 SK
     New Era Publications Intern., ApS v. Carol Pub. Group,
 1      904 F.2d 152 (2d Cir.1990) ................................................................................................. 10
 2
     Quantity of Copies of Books v. State of Kansas,
 3      378 U.S. 205 (1964) ............................................................................................................ 17

 4   Seltzer v. Green Day, Inc.,
         725 F.3d 1170 (9th Cir. 2013) ....................................................................................... 12, 13
 5
     Signature Mgmt. Team, LLC v. Automattic, Inc.,
 6      941 F. Supp. 2d 1145 (N.D. Cal. 2013)............................................................................ 9, 10
 7   Times Newspapers Ltd. v. McDonnell Douglas Corp.,
 8      387 F. Supp. 189 (C.D. Cal. 1974) ...................................................................................... 17

 9   Underwager v. Channel 9 Australia,
        69 F.3d 361 (9th Cir. 1995) ................................................................................................. 17
10
     United States v. 18 Packages of Magazines,
11      238 F. Supp. 846 (N.D. Cal. 1964) ...................................................................................... 17
12   United States v. James,
13      663 F. Supp. 2d 1018 (W.D. Wash. 2009) ........................................................................... 17

14   Watchtower Bible & Tract Soc’y of New York, Inc. v. Vill. of Stratton,
        536 U.S. 150 (2002) ...................................................................................................... 3, 8, 9
15
     Statutes
16
     17 U.S.C. § 412......................................................................................................................... 13
17
     Other Authorities
18
     Will Nicol, What is Reddit? A beginner’s guide to the front page of the internet, Digital
19
        Trends (published July 19, 2018)....................................................................................... 3, 4
20
21
22
23
24

25
26
27
28
29
30    Motion to Quash                                                    iv                                   Case No: 3:19-mc-80005 SK
                         MEMORANDUM OF POINTS AND AUTHORITIES
 1
       I.   INTRODUCTION
 2
            Movant John Doe requests that the Court quash a subpoena that, on its face, appears to be
 3
     nothing more than a transparent attempt by the Watchtower Bible and Tract Society
 4
 5   (“Watchtower”) to use the Digital Millennium Copyright Act (“DMCA”) to unmask an

 6   anonymous speaker. The underlying copyright claims concern two screenshots—of an

 7   advertisement and a chart—that Doe posted to an online forum where former (and questioning)
 8   Jehovah’s Witnesses can communicate pseudonymously. Both postings were self-evident fair
 9
     uses. In the unlikely event that Watchtower actually attempted to sue Doe, the complaint would
10
     never survive a motion to dismiss.
11
            For Doe and others, however, any such motion would come too late. The ability to speak
12
13   pseudonymously is crucial to Doe’s ability to comment freely about matters that can be deeply

14   divisive and contentious among both current and former members of the Jehovah’s Witness

15   community. Doe’s lifelong experience with that community makes Doe afraid to question or
16   doubt religious doctrine or administration in public. Doe believes that dissenting points of view
17
     are strongly discouraged in the Jehovah’s Witness community, and that those who express them
18
     are likely to be labeled “apostates,” and excommunicated, or “disfellowshipped” from the
19
     community. For Doe and others, who grow up and live their lives within the Jehovah’s Witness
20
21   community, alienation from their religious community means alienation from central social

22   relationships with friends and family.
23          Doe chose Reddit to communicate because it allows users to post pseudonymously. The
24
     disclosure of Doe’s identifying information to Watchtower will allow the Jehovah’s Witness
25
     organization to connect Doe’s real name to the posts using information they already have due to
26
     Doe’s lifelong membership in the community. Already, Doe has stopped posting on Reddit and
27
28   deleted numerous posts, not at issue here, to mitigate the potential risk of disclosure. If Reddit is

29   forced to disclosed Doe’s information, Doe will stop posting on Reddit altogether.
                                                       1
30    Motion to Quash                                                             Case No: 3:19-mc-80005 SK
            The First Amendment protects anonymous speech precisely to prevent these kinds of
 1
 2   harms. Accordingly, a party seeking to pierce anonymity in this district must meet well-

 3   established set forth in Highfields Capital Mgmt., L.P. v. Doe and its progeny. Watchtower has

 4   not, and cannot, do so.
 5          Watchtower may seek to avoid this obligation altogether by arguing that the First
 6
     Amendment does not apply where, as here, the Doe is not a U.S. citizen or resident. That attempt
 7
     should fail. Chilling Doe’s speech deprives U.S. audiences on Reddit as well as the U.S. public
 8
     as a whole of truthful information, including about potential abuses and dissenting points of
 9
10   view. Just as First Amendment protections for reporters apply to foreign publications that have

11   U.S. audiences, so too should First Amendment protections for anonymity apply here. Further,

12   disclosure will also send a chilling message to others in the community – the majority of whom
13
     appear to be located here. More broadly, having chosen to invoke U.S. law and process to force a
14
     U.S. company to take action, Watchtower (also a U.S. entity) should be required to respect U.S.
15
     free speech standards.
16
            In the alternative, if the Court chooses not to apply the Highfields test, given the
17
18   weakness of the underlying claims and the irreparable harm disclosure would cause, the Court

19   can and should exercise its inherent power to quash subpoena.
20
     II.    STATEMENT OF FACTS
21
            A.      Doe’s Need for Anonymity.
22
            Doe is a lifelong member of the Jehovah’s Witness community. Declaration of John Doe
23
     (Darkspilver) in Supp. Mot. Quash Subpoena to Reddit, Inc. Seeking Identify(“Doe Decl.”) ¶ 3.
24
     Many of Doe’s friends and family members are Jehovah’s Witnesses. Id. Doe cares deeply about
25
26   this religious community and believes in many of its teachings, but Doe also has questions,

27   doubts, and concerns about of the organization, including developments in its teachings and
28   practices over recent years. Id. Doe does not share those concerns openly because, in Doe’s
29
                                                      2
30    Motion to Quash                                                            Case No: 3:19-mc-80005 SK
     experience, community members respond to people who voice such concerns by labeling them
 1
 2   “apostates,” and excommunicating or “disfellowshipping” them. Id. ¶ 3. Once a person is

 3   “disfellowshipped,” friends and family remaining in the community will drastically reduce or cut

 4   off normal social interactions. Id. Media reports from around the world report the fact and harm
 5   of disfellowshipping in the Jehovah’s Witness community. See Moss Decl. ¶ 2, Ex A. Doe
 6
     wishes to retain longstanding relationships with friends and family who remain Jehovah’s
 7
     Witnesses, but believes it is important for people to ask difficult questions, share truthful
 8
     information, and criticize harmful doctrines or practices. Doe Decl. ¶ 5.
 9
10          Accordingly, Doe sought out a platform to discuss these issues candidly without fear of

11   disclosure and resulting alienation. Id. Doe specifically chose to communicate about these issues

12   on Reddit because the platform lets people use non-identifying pseudonyms to communicate
13
     with each other. Id.
14
            B.      Watchtower’s Attempt to Unmask Doe for Sharing Truthful Information
15                  about the Jehovah Witnesses’ Advertising Practices and Data Privacy
                    Policies.
16
            Watchtower is a non-profit corporation that assists the Governing Body of Jehovah’s
17
18   Witness organization. See generally “What is the Watchtower Bible and Tract Society?”

19   https://www.jw.org/en/jehovahs-witnesses/faq/watchtower-society/; see also Watchtower Bible

20   & Tract Soc’y of New York, Inc. v. Vill. of Stratton, 536 U.S. 150, 153 (2002) (“Watchtower
21
     Bible and Tract Society of New York, Inc., coordinates the preaching activities of Jehovah’s
22
     Witnesses throughout the United States and publishes Bibles and religious periodicals that are
23
     widely distributed.”).
24
            Reddit is a social media platform with users all over the world. “Essentially, it’s a
25
26   massive collection of forums, where people can share news and content or comment on other

27
28
29
                                                       3
30    Motion to Quash                                                             Case No: 3:19-mc-80005 SK
     people’s posts.”1 Each of those forums—called a “subreddit”—is an independent community that
 1
 2   focuses on a different topic. See id. The name of each subreddit starts with “/r/” (the “r” refers to

 3   Reddit), followed by the part specific to that subreddit (for example, “/r/politics” is a subreddit

 4   for discussions about politics). See id. Reddit users subscribe to individual subreddits separately,
 5   and subreddits generally have their own rules and moderators for community discussion.
 6
               Watchtower served the subpoena at issue on Reddit on January 18, 2019 (“Subpoena”).
 7
     The Subpoena seeks the identity of the Reddit user “darkspilver,” who shared two images with a
 8
     subreddit of users identifying as former members of the Jehovah’s Witnesses, “/r/exjw.” Doe
 9
10   was notified of the subpoena on February 7, 2019, and retained pro bono counsel on February

11   25, 2019. As of the date of this motion, Reddit has not complied with the subpoena and Doe

12   understands that Reddit is meeting and conferring with Watchtower’s counsel.
13
               The first image (“the Ad”) displays an advertisement from the back cover of the
14
     Watchtower magazine, a publication of the Jehovah’s Witness religious organization. See Doe
15
     Decl., ¶ 8, Ex. A. As shown below, the ad consists almost entirely of text, including instructions
16
     for how to make online donations:
17
18
19
20
21
22
23
24

25
26
27
     1
28    Will Nicol, What is Reddit? A beginner’s guide to the front page of the internet, Digital Trends,
     https://www.digitaltrends.com/web/what-is-reddit/ (published July 19, 2018).
29
                                                       4
30       Motion to Quash                                                          Case No: 3:19-mc-80005 SK
 1
 2
 3

 4
 5
 6
 7
 8
 9
10
11
12
13
14
15   Id.

16           Doe’s post was intended to share truthful information and stimulate discussion regarding

17   the organization’s fundraising practices, and it did just that. Some commenters described the
18   message as designed to encourage adherents to give money to the Jehovah’s Witness
19
     organization. Id. Others compared this message to others the organization had conveyed in the
20
     past. Id. Doe believed the tone and placement of the ad—as well as the emphasis on online
21
     donations—represented a stark change from the organization’s previously-espoused principles
22
23   and practices. Id. ¶ 9.

24           The second image at issue (“the Chart”) is a table of information about the Jehovah

25   Witness organization’s handling of personal data in compliance with a new European Union law
26
     called the General Data Protection Regulation (“GDPR”). See Doe Decl. ¶ 10, Ex C. The Chart
27
     describes different types of data the organization collects and processes, different types of
28
     processing activities the organization does for the different types of data, and the legal provisions
29
                                                       5
30    Motion to Quash                                                            Case No: 3:19-mc-80005 SK
     relevant to each type of data. Doe received the information in the form of an Excel file. See id.,
 1
 2   Ex. D. Doe edited and re-formatted the information for readability and visual appeal (e.g., by

 3   changing the formatting of the columns), took a screenshot of the revised chart, and then

 4   included that screenshot in a post on Reddit. Id.
 5          Doe posted the Chart to help inform discussion about the organization’s storage and
 6
     handling of personal information. Id. ¶ 11. Doe was aware that some users identifying as former
 7
     members of the Jehovah’s Witnesses are concerned about the extent of personal data the
 8
     organization has retained about them, and might support or undertake efforts for the organization
 9
10   to delete large amounts of stored data. Id. Doe, however, believes widespread deletion of stored

11   data might cause unintended harm by making information accessible that might be socially

12   valuable. Id. For example, Doe is aware that in Australia, such data has been helpful in
13
     prosecuting child abusers within the Jehovah’s Witness community. Id.; see also Moss Decl. ¶ 3,
14
     Ex. B (describing investigation that relied on stored information about “allegations [of abuse]
15
     — which averaged one a month for 65 years and were recorded in sealed files along with the
16
     church’s responses”). Doe hoped that providing truthful information about what information the
17
18   Jehovah’s Witness organization actually stored and how that data was processed would

19   demystify these concerns and potentially prevent regrettable decisions about data storage. Id.
20
            C.      The Harmful Effects of Forced Disclosure on Doe and Others.
21
            Watchtower’s Subpoena has already stopped the flow of truthful information online.
22
     Since learning of the Subpoena, Doe has stopped posting on the former Jehovah Witness
23
     subreddit, and has removed numerous posts, not the subject of this subpoena, that contain candid
24

25   comments about the Jehovah’s Witness organization, because Doe is afraid of additional harm if

26   such posts are attributed to him if Doe’s identity disclosed. Id. ¶ 12. If Watchtower succeeds in
27   unmasking Doe’s identity on Reddit, Doe’s silencing will become permanent. Id.
28
29
                                                         6
30    Motion to Quash                                                            Case No: 3:19-mc-80005 SK
               Compounding the harm of preventing Doe from discussing matters of religious doctrine
 1
 2   and governance freely, Doe fears that disclosure will negatively impact, and possibly destroy,

 3   relationships with friends and family members who are still active members of the Jehovah’s

 4   Witness community. Id. If Watchtower receives Doe’s email address or name, the organization
 5   will likely be able to match that information to Doe’s membership information it has on file. Id.
 6
     Doe fears that identification as a participant on a subreddit for “former” Jehovah’s Witnesses
 7
     will lead current Jehovah’s Witnesses to disregard, distance themselves, or shun Doe entirely. Id.
 8
     ¶¶ 4-5 &12. As discussed above, these fears are based on Doe’s experience as a lifelong member
 9
10   of the Jehovah’s Witnesses, and substantiated by media reports. See supra at 3:4-5; Moss Decl. ¶

11   2, Ex. A.

12             Doe is not a resident of the United States. Doe Decl. ¶ 6. However, Watchtower’s
13
     subpoena invokes U.S. process to force a U.S. company to disclose personally identifying
14
     information in connection with communications that primarily targeted U.S. users. The subpoena
15
     is directed to Reddit, Inc., a U.S. company based in San Francisco, CA.2 The post at issue was
16
     shared with a subreddit that includes other former Jehovah’s Witnesses and is available to users
17
18   around the world, including in this country. According to an informal survey posted on the

19   subreddit, a substantial number of its participants describe themselves as residing in the U.S. See
20   Doe Decl. ¶ 6 (discussing https://www.zeemaps.com/map?group=1671590#). Because the
21
     Jehovah’s Witness organization is international, Doe believes it is important for members of the
22
     community from different countries to communicate with each other. Id. ¶ 6. For example, the
23
     Chart describes the organization’s compliance with European data privacy law, but in so doing,
24

25   describes the types of personal data the organization is likely to have on members in the U.S.,

26   who participate in the same activities as members of their religion abroad.

27
     2
28    See https://www.bloomberg.com/profiles/companies/0893288D:US-reddit-inc. (listing
     company address as 520 3rd. Street, San Francisco, CA 94107).
29
                                                      7
30       Motion to Quash                                                           Case No: 3:19-mc-80005 SK
     III.     ARGUMENT
 1
             A.     Watchtower Must Not Be Permitted to Use the DMCA to Identify and
 2                  Thereby Silence Religious Dissenters and Critics.

 3                  1.      Watchtower’s Subpoena Cannot Survive the Test Required by the
                            First Amendment
 4
            The First Amendment protects the right to anonymous speech. Art of Living Found. v.
 5
 6   Does 1-10, No. 10-CV-05022-LHK, 2011 WL 5444622, at *3 (N.D. Cal. Nov. 9, 2011) (“It is

 7   well established that the First Amendment protects the right to anonymous speech.”) (citing

 8   McIntyre v. Ohio Elections Comm’n, 514 U.S. 334, 342 (1995)); In re Anonymous Online
 9   Speakers, 661 F.3d 1168, 1172–73 (9th Cir. 2011) (“It is now settled that ‘an author’s decision to
10
     remain anonymous . . . is an aspect of the freedom of speech protected by the First
11
     Amendment.”).
12
            The Ninth Circuit has made clear that the right to speak anonymously applies in full force
13
14   to online platforms. See id., 661 F.3d at 1168 (“[O]nline speech stands on the same footing as

15   other speech.”). Like the ability to speak anonymously in pamphlets at the time of the nation’s

16   founding, today “the ability to speak anonymously on the Internet promotes the robust exchange
17   of ideas and allows individuals to express themselves freely without ‘fear of economic or official
18
     retaliation . . . [or] concern about social ostracism.’” In re Anonymous Online Speakers, 661 F.3d
19
     at 1168 (citation omitted).
20
            Ironically enough, the right to anonymous speech is rooted, in part, in Supreme Court
21
22   precedents involving door-to-door pamphleteering by Jehovah’s Witnesses. See generally

23   Watchtower Bible & Tract Soc’y of New York, Inc. v. Vill. of Stratton, 536 U.S. 150, 162 (2002)
24   (requirement that door-to-door advocates display permits with their real names on demand
25
     violated the First Amendment). Although the Jehovah’s Witnesses in Watchtower did not object
26
     to the loss of anonymity, the Court overturned the ordinance based partly on its “consider[ation
27
     of] the impact of this ordinance on the free speech rights of individuals who are deterred from
28
29   speaking because the registration provision would require them to forgo their right to speak
                                                     8
30    Motion to Quash                                                           Case No: 3:19-mc-80005 SK
     anonymously.” Id. at 166 n.19. In considering the effects of the ordinance on anonymous speech,
 1
 2   the Court explained that “‘[t]he evils to be prevented [by the First Amendment] were not the

 3   censorship of the press merely, but any action of the government by means of which it might

 4   prevent such free and general discussion of public matters as seems absolutely essential to
 5   prepare the people for an intelligent exercise of their rights as citizens.’” Id. at 167 (quoting
 6
     Grosjean v. Am. Press Co., 297 U.S. 233, 249-50).
 7
            Given the First Amendment’s protection for anonymous speech, courts have repeatedly
 8
     quashed civil discovery subpoenas that coud not satisfy First Amendment scrutiny. See, e.g.,
 9
10   Highfields Capital Mgmt., L.P. v. Doe, 385 F. Supp. 2d 969, 980 (N.D. Cal. 2005)

11   (recommending that court quash subpoena to Yahoo! that sought to identify anonymous poster

12   accused of trademark infringement, defamation, and unfair competition); Art of Living Found. v.
13
     Does 1-10, No. 10-CV-05022-LHK, 2011 WL 5444622, at *6 (N.D. Cal. Nov. 9, 2011) (granting
14
     motion to quash subpoena that sought to identify anonymous poster accused of copyright
15
     infringement under Highfields test); see also Doe v. 2TheMart.com Inc., 140 F. Supp. 2d 1088,
16
     1093 (W.D. Wash. 2001) (granting motion to quash subpoena seeking identifying information
17
18   about in shareholder derivative suit based on First Amendment, and explaining that “discovery

19   requests seeking to identify anonymous Internet users must be subjected to careful scrutiny by
20   the courts”). Cf. Signature Mgmt. Team, LLC v. Automattic, Inc., 941 F. Supp. 2d 1145, 1150
21
     (N.D. Cal. 2013) (applying Highfields and Art of Living test to DMCA subpoena seeking to
22
     identify poster of entire copyrighted textbook, and denying motion to quash because plaintiff had
23
     sufficiently supported copyright claim).
24

25          In Highfields, this Court explained why the First Amendment authorizes motions to

26   quash subpoenas that seek to unmask anonymous speakers on matters of public concern: “What

27   [Doe] seeks to protect through his motion to quash is the right to express most effectively and
28   anonymously, without fear of expensive adverse consequences, his views about matters in which
29
                                                        9
30    Motion to Quash                                                              Case No: 3:19-mc-80005 SK
     many other members of the public are interested.” Highfields Capital Mgmt., L.P. v. Doe, 385 F.
 1
 2   Supp. 2d 969, 974–75 (N.D. Cal. 2005).

 3          Specifically, courts in this district apply a two-part test that (1) requires the party seeking

 4   disclosure to “produce competent evidence supporting a finding of each fact that is essential to a
 5   given cause of action;” and, if the party makes a sufficient showing, (2) requires courts to
 6
     “compare the magnitude of the harms that would be caused to the competing interests by a ruling
 7
     in favor of the plaintiff and by a ruling in favor of the defendant.” Art of Living Found., 2011
 8
     WL 5444622, at *3 (citing Highfields, at 975–76); see also Signature, 941 F. Supp. 2d at 1156-
 9
10   58.

11          Even if Watchtower could satisfy the first part of the test, it cannot meet the second. Any

12   harm to Watchtower is minimal at best, because its copyright claims are meritless. By contrast,
13
     the harm to Doe caused by disclosure would be irreparable.
14
                            a.      Watchtower’s Copyright Claims Are Meritless
15
            Watchtower appears to have registered the publication containing the Ad, which is
16
     normally enough to establish a prima facie case for ownership. Doe has been unable to find
17
18   evidence of registration for the Chart.

19          If Watchtower is able to establish ownership for both items, its infringement claims

20   would still fail because both posting are lawful fair uses. The doctrine of fair use “allows the
21   public to use copyrighted works ‘for purposes such as criticism, comment, news reporting,
22
     teaching ... and scholarship.’” Art of Living Found., 2011 WL 5444622, at *6 (quoting 17 U.S.C.
23
     § 107). For example, the court in Art of Living considered the doctrine likely applicable where
24
     the blogger “appear[ed] to have published the [protected materials] ... as part of a larger effort
25
26   to” criticize the party seeking disclosure, specifically by “debunk[ing] the notion that the Art of

27   Living Foundation and Ravi Shankar possess some ‘secret higher knowledge.’” Id.; see also New
28   Era Publications Intern., ApS v. Carol Pub. Group, 904 F.2d 152 (2d Cir.1990) (the use of
29
                                                      10
30    Motion to Quash                                                              Case No: 3:19-mc-80005 SK
     copyrighted quotations in a biography of Church of Scientology founder L. Ron. Hubbard was
 1
 2   protected fair use where the intended purpose of the work was to show that “Hubbard was a

 3   charlatan and the Church a dangerous cult”).

 4          Whether a given use is a lawful fair use depends on four factors, weighed together in
 5   light of the fundamental purpose of copyright. The first factor considers the purpose and
 6
     character of the use, including whether it is commercial or for nonprofit educational purposes.
 7
     See Mattel, Inc. v. Walking Mountain Prods., 353 F.3d 792, 800 (9th Cir. 2003) (artist’s
 8
     transformative photos of barbie dolls constituted fair use rather than infringement).
 9
10          In this case, both posts serve new and different purposes. The first posting, the Ad, was

11   originally intended to raise money for the organization. Doe, by contrast, posted it on Reddit in

12   order to spark further commentary regarding the organization’s solicitation strategy – which it
13
     did. Moreover, there is no evidence that Doe had any conceivable commercial purpose. The
14
     Chart, appears to have been originally created to summarize the Jehovah’s Witness
15
     organization’s storage and handling of personal data in connection with obligations of a new
16
     European data privacy rule. Doe’s reformatted version, by contrast, was intended to give
17
18   subreddit members truthful information about the type of data the Jehovah’s Witness

19   organization stores, and how it handles that information, to assuage potentially misguided
20   concerns, and thus help encourage the preservation of information that might be useful in the
21
     future to reveal or punish past abuse.
22
            The second factor considers the nature of the copyrighted work: whether it is more or less
23
     creative, and whether it has already been published. Courts applying this factor “recognize[] that
24

25   creative works are ‘closer to the core of intended copyright protection’ than informational and

26   functional works.” Mattel, Inc. v. Walking Mountain Prods., 353 F.3d 792, 803 (9th Cir. 2003)

27   (citing Dr. Seuss, 109 F.3d at 1402 (quoting Campbell, 510 U.S. at 586, 114 S. Ct. 1164)). Here,
28   while the Ad may have been minimally creative (it consists largely of white text on a blue
29
                                                     11
30    Motion to Quash                                                           Case No: 3:19-mc-80005 SK
     background), it has long since been widely published. Doe Decl. ¶ 8 (explaining that ad was on
 1
 2   back cover of magazine dated November 2018). In fact, the Ad is available, for free, online from

 3   Watchtower. See id. (referencing https://www.jw.org/en/publications/magazines). The Ad’s

 4   publication weighs in favor of Doe’s use being fair: “Published works are more likely to qualify
 5   as fair use because the first appearance of the artist’s expression has already occurred.” Seltzer v.
 6
     Green Day, Inc., 725 F.3d 1170, 1178 (9th Cir. 2013) (citing Kelly, 336 F.3d at 820). The fact
 7
     that Watchtower “controlled the ‘first public appearance’ of [its] work,” id., militates further in
 8
     favor of fair use here.
 9
10            As for the Chart, it simply describes the organization’s handling of different types of

11   personal data pursuant to the GDPR. Factual information about an organization’s compliance

12   with privacy law (including citations to relevant legal provisions) is not protected by copyright.
13
     To the extent anything about the Chart could be copyrightable, it would be changes Doe made to
14
     the data in transforming it from an Excel file into a visually appealing and comprehensible
15
     image.
16
              The third factor considers how much of the original work was taken, in light of the user’s
17
18   purpose. See id. Here, Doe reproduced the Ad and Chart in their entirety, as was necessary for

19   Doe’s information and critical purpose. However, the extent of reproduction “will not weigh
20   against an alleged infringer, even when he copies the whole work, if he takes no more than is
21
     necessary for his intended use.” Seltzer v. Green Day, Inc., 725 F.3d 1170, 1178 (9th Cir. 2013)
22
     (copying of entire Scream Icon qualified as fair use); see also Campbell v. Acuff-Rose Music,
23
     Inc., 510 U.S. 569, 586–87 (1994) (“we recognize that the extent of permissible copying varies
24

25   with the purpose and character of the use”). Doe used the entire Ad because the entire contents of

26   the Ad are relevant to Doe’s purpose: The placement of the Ad on the back page, the directness

27   of the request, and the encouragement of online donations, in Doe’s view, contrast strikingly
28   with the organization’s past teachings and practices. Doe used all of the information in the Chart
29
                                                       12
30    Motion to Quash                                                             Case No: 3:19-mc-80005 SK
     because Doe was hoping to show all the information the Jehovah’s Witness organization stored.
 1
 2   Doe could not have used any less of the Ad or the Chart to convey the same or equivalent

 3   information to others.

 4          The fourth factor considers market harm and favors fair use where, as here, “the allegedly
 5   infringing use does not substitute for the original and serves a ‘different market function.’”
 6
     Seltzer v. Green Day, Inc., 725 F.3d 1170, 1179 (9th Cir. 2013) (citations omitted). Neither the
 7
     Ad nor the Chart have any independent value in any actual licensing market or any that is likely
 8
     to develop. Because the Ad is available for free online, Watchtower is unlikely to succeed in
 9
10   licensing it. Because the Chart describes legal compliance information, it is hard to imagine how

11   Watchtower could even attempt to license it. Moreover where, as here, the purpose of the use is

12   transformative, the burden shifts to the copyright owner to show harm. See id. (fourth factor
13
     weighed in favor of fair sue where plaintiff provided no information to substantiate claims of
14
     market harm). Watchtower has not and cannot meet that burden.
15
                              b.    The Disclosure of Doe’s Identity and Status as a Dissenter Will
16                                  Harm Doe and Other Current and Former Members of the
                                    Jehovah’s Witness Community.
17
18          Quashing the subpoena would cause Watchtower little harm. Even if Watchtower could

19   prevail against Doe’s fair use defense – which it would not – its damages claim would be

20   minimal. While Watchtower may seek statutory damages, under the circumstances a court would
21   be unlikely to award it much more than statutory minimum ($750). And it appears that
22
     Watchtower failed to register its copyright in the Chart, precluding statutory damages for that
23
     work. See Fourth Estate Pub. Benefit Corp. v. Wall-Street.com, LLC, 139 S. Ct. 881, 891 (2019)
24
     (holding that copyright owners must register works with the Copyright Office before suing for
25
26   infringement, and recognizing that, “if infringement occurs before a copyright owner applies for

27   registration, that owner may eventually recover damages for the past infringement as well as the
28   infringer’s profits” rather than statutory damages); see also 17 U.S.C. § 412(1) (“no award of
29
                                                      13
30    Motion to Quash                                                            Case No: 3:19-mc-80005 SK
     statutory damages or attorney’s fees . . . shall be made for . . . any infringement of copyright in
 1
 2   an unpublished work commenced before the effective date of its registration”). Given that the

 3   allegedly copyright material included in Doe’s post has already been taken offline and has never

 4   generated any revenue for Doe (or anyone of which Doe is aware), Watchtower would be hard-
 5   pressed to claim actual damage.
 6
            By contrast, forced disclosure of Doe’s identity will cause overwhelming harm to Doe
 7
     and others. Art of Living provides clear guidance here. In that case, the plaintiff sought
 8
     identifying information about a blogger who had published copyrighted materials “as part of a
 9
10   larger effort to debunk the notion that the Art of Living Foundation and Ravi Shankar possess

11   some ‘secret higher knowledge.’” 2011 WL 5444622 at *6. Given the critical nature of the

12   blogger’s comments in relation to such “political, religious, or literary” material, the court
13
     recognized that disclosure would have a chilling effect on the blogger as well as others. See id.
14
     That meant “disclosure of the [blogger’s] identity could deter other critics from exercising their
15
     First Amendment rights.” Id. (citing Highfields , 385 F. Supp.2d at 980–81 (“When word gets
16
     out that the price tag of effective sardonic speech [includes disclosure of the speaker’s identity],
17
18   that speech likely will disappear.”)). Taking these factors into account, and recognizing that the

19   post at issue was a likely fair use, the court quashed the subpoena.
20          In this case, Doe re-posted an advertisement along with critical commentary about the
21
     advertiser—a powerful religious organization with adherents around the world, including in this
22
     country—as well as factual information about the organization’s policies with respect to personal
23
     information. Both posts contain truthful information about a matter of public concern—the
24

25   administration of an insular religious organization. As such, Doe’s posts are indistinguishable

26   from those in the Art of Living, as is Watchtower’s attempt to use the subpoena process to

27   unmask an online speaker.
28
29
                                                      14
30    Motion to Quash                                                             Case No: 3:19-mc-80005 SK
             If anything, the harms of disclosure here are even more oppressive. Because Doe’s
 1
 2   participation in the subreddit community of “former” Jehovah’s Witnesses is currently unknown

 3   to others in the Jehovah’s Witness community, disclosure in this case will also reveal Doe’s

 4   religious views and concerns with aspects of the religion’s doctrines and recent practices. Thus
 5   Doe’s post implicates the First Amendment’s protection for free religious exercise as well as free
 6
     speech:“[f]ear of the consequences of the disclosure of one's religious affiliation may be palpable
 7
     and real at a certain point in history. There is, therefore, . . . implicit in the First Amendment's
 8
     guarantee of religious freedom, the right to choose whether or not to disclose one’s religious
 9
10   affiliation lest forced disclosure inhibit the free exercise of one's faith.” Johnson v. Washington

11   Times Corp., 208 F.R.D. 16, 17 (D.D.C. 2002).

12           If Doe’s participation in a community of ex-Jehovah’s Witnesses is made public, Doe
13
     may be treated as an apostate and disparaged, disregarded, or shunned by friends and family
14
     members who remain in the Jehovah’s Witness community. Doe’s social isolation from current
15
     and former members of the Jehovah’s Witness community will be at that point be complete. The
16
     emotional harm to Doe will be overwhelming.
17
18           Doe’s fears of reprisal are well-founded. Other individuals who have left the Jehovah’s

19   Witnesses have attested to the harm that comes from “disfellowshipping”—the alienation and
20   shunning by current members of the Jehovah’s Witness organization that they experience when
21
     they disaffiliate. See Moss Decl. ¶ 2, Ex. A, These accounts describe the physical and mental
22
     suffering that ex-adherents feel their close friends and families shun them in accordance with
23
     explicit and implicit pressures that those who remain active members of the religious community
24

25   will likely feel. See id.

26           Thus, before Doe ever has an opportunity to present defenses on the merits of

27   Watchtower’ claim, Doe will already have lost what matters more: the right to communicate
28   freely without impairing personal relationships with those who remain believers.
29
                                                       15
30    Motion to Quash                                                              Case No: 3:19-mc-80005 SK
             Discovery, including the DMCA’s rapid-fire subpoena process, is supposed to provide
 1
 2   the parties with information they need for litigation, not to impose extrajudicial penalties.

 3   Watchtower’s subpoena should be quashed.

 4                   2.      First Amendment Protections Apply to Foreign Nationals Where, As
                             Here, a Party Seeks to Invoke U.S. Legal Process to Force a U.S.
 5                           Company to Disclose Information in Connection with
 6                           Communications Targeting U.S. Users

 7           Doe anticipates that Watchtower will try to argue that Highfields Capital and Art of

 8   Living should not apply to this motion because Doe is a foreign national. Watchtower is wrong,
 9   for at least three reasons.
10
             First, those cases do not suggest that the First Amendment only applies to attempts to
11
     unmask online speakers when those speakers are citizens of or physically present in this country.
12
     Indeed, in situations involving small numbers of speakers, a test tied to residence could threaten
13
14   the ability of U.S. citizens to engage in anonymous speech by forcing them to disclose their

15   nationality or location, and thus imperil their anonymity in order to save it. Indeed, focusing

16   exclusively on this country’s geographic relationship to the anonymous speaker would conflict
17   with the Ninth Circuit’s conclusion that “the nature of the speech should be a driving force in
18
     choosing a standard by which to balance the rights of anonymous speakers in discovery
19
     disputes.” In re Anonymous Online Speakers, 661 F.3d 1168, 1177 (9th Cir. 2011) (citing Perry,
20
     591 F.3d at 1160–61; Doe v. Reed, 561 U.S. 186 (2010) (emphasis added). The public
21
22   significance of Doe’s speech and chilling effects of the court-ordered discovery Watchtower is

23   seeking make this Court’s consideration of the First Amendment essential.

24           Second, the underlying claims in this case concern information of interest to, and posted
25
     for, a group comprised primarily of U.S. readers. Courts in analogous contexts have recognized
26
     that people like Doe, who use U.S. platforms to communicate with U.S. and international
27
     audiences, can invoke First Amendment protections. See, e.g. Mireskandari v. Daily Mail &
28
     Gen. Tr. PLC, No. CV1202943MMMSSX, 2013 WL 12114762, at *6 (C.D. Cal. Oct. 8, 2013)
29
                                                      16
30    Motion to Quash                                                             Case No: 3:19-mc-80005 SK
     (holding that allegedly defamatory statements published abroad were subject to First
 1
 2   Amendment protections); see also e.g., Estate of Klieman v. Palestinian Authority, 293 F.R.D.

 3   235, 241 (D.D.C. 2013) (reporter’s privilege applied to subpoena for documents related to a

 4   documentary produced in the United Kingdom); Times Newspapers Ltd. v. McDonnell Douglas
 5   Corp., 387 F. Supp. 189, 192 (C.D. Cal. 1974) (holding that a British newspaper was entitled to
 6
     invoke First Amendment to seek access to deposition transcripts); United States v. James, 663 F.
 7
     Supp. 2d 1018, 1020 (W.D. Wash. 2009) (holding that a foreign media organization had a right
 8
     of access to court documents under the First Amendment).
 9
10          As these cases suggest, impinging free speech protections for foreign speakers may

11   undermine the free exchange of ideas here in the US as well. As a court in this very district

12   observed (rejecting the government’s attempt to rely on the foreign source of allegedly obscene
13
     publications to justify their seizure without judicial review),
14
            Even if it be conceded, arguendo, that the ‘foreign press’ is not a direct
15          beneficiary of the Amendment, the concession gains nought for the [party
            making it] in this case. The First Amendment does protect the public of this
16          country. . . . The First Amendment surely was designed to protect the rights
            of readers and distributors of publications no less than those of writers or
17
            printers. . .The rights of readers are not to be curtailed because of the
18          geographical origin of printed materials.

19   United States v. 18 Packages of Magazines, 238 F. Supp. 846, 847-48 (N.D. Cal. 1964)
20   (emphasis added); see also Quantity of Copies of Books v. State of Kansas, 378 U.S. 205, 213
21
     (1964) (recognizing “the right of the public in a free society to unobstructed circulation of
22
     nonobscene” publications); Bursey, 466 F.2d at 1083 (larger purpose of First Amendment
23
     protections for freedom of the press “was to protect public access to information.”).
24

25          Third, and most broadly, Watchtower is a U.S. organization relying on U.S. copyright

26   law and legal process to force a U.S. company to disclose the identity of the poster. See

27   Underwager v. Channel 9 Australia, 69 F.3d 361, 365 (9th Cir. 1995) (applying First
28   Amendment protections to a foreign defamation defendant where the plaintiff sought “to use our
29
                                                       17
30    Motion to Quash                                                            Case No: 3:19-mc-80005 SK
     courts to deny the privilege of free speech to a visitor to the United States, legally within the
 1
 2   country.”). Having been asked to bless this subpoena, the Court should require Watchtower to

 3   ensure that it meets this district’s well-established standard for piercing anonymous speech.

 4
             B.     The Subpoena Must Be Quashed To Protect Doe and Others from Reprisal
 5                  Oppression, Undue Burden, Intimidation, and Harassment By Watchtower

 6           In addition to and independent of First Amendment protections, courts have a duty to

 7   quash a subpoena that subjects any person to annoyance or oppression. “Rule 45(c)(3)(A)

 8   provides that a court must quash or modify a subpoena that . . . subjects a person to undue
 9
     burden.” Jacobs v. Quinones, No. 1:10-CV-02349-AWI-JL, 2014 WL 5426323, at *1 (E.D. Cal.
10
     Oct. 23, 2014) (emphasis in original). As the Supreme Court put it, “district courts should not
11
     neglect their power to restrict discovery where ‘justice requires [protection for] a party or person
12
     from annoyance, embarrassment, oppression, or undue burden or expense.’” Herbert v. Lando,
13
14   441 U.S. 153, 177, 99 S.Ct. 1635, 60 L.Ed.2d 115 (1979) (quoting Rule 26(c)). It should do so

15   here.
16           To determine whether they should exercise that power, courts balance the burden the
17
     request imposes, the relevance of the information sought, the breadth of the request, and the
18
     litigant’s need for the information. Id. The relevance and need for discovery must be analyzed in
19
     light of the claims themselves. See Moon v. SCP Pool Corp., 232 F.R.D. 633, 637
20
21   (C.D.Cal.2005) (“Although irrelevance is not among the litany of enumerated reasons for

22   quashing a subpoena found in Rule 45, courts have incorporated relevance as a factor when

23   determining motions to quash .”); Fernandez v. California Dep’t of Correction & Rehab., No.
24   2:11-CV-01125 MCE, 2014 WL 794332, at *2 (E.D. Cal. Feb. 27, 2014) (citing id.).
25
     Watchtower cannot establish a true need for the information because (1) the merits of the
26
     copyright claims can be determined from the face of the postings; and (2) on that same basis, it is
27
     clear that the claims would fail because the posts were lawful fair uses.
28
29
                                                      18
30    Motion to Quash                                                            Case No: 3:19-mc-80005 SK
             Moreover, “[e]ven if relevant, discovery is not permitted . . . where harm to the person
 1
 2   from whom discovery is sought outweighs the need of the person seeking discovery of the

 3   information.” Micro Motion, Inc. v. Kane Steel Co., 894 F.2d 1318, 1323 (Fed.Cir.1990)

 4   (emphasis omitted); see also Fernandez, 2014 WL 794332, at *2 (“The court must limit
 5   discovery when the burden or expense of the proposed discovery outweighs its likely benefit,
 6
     considering the needs of the case, the amount in controversy, the parties’ resources, the
 7
     importance of the issues at stake in the action, and the importance of the discovery in resolving
 8
     the issues.”) (citing Fed. R. Civ. P. 26(b)(2)(C)(iii)).
 9
10           Here, Doe faces embarrassment, reputational harm, damage to longstanding and ongoing

11   personal relationships, and the risk of exclusion from Doe’s lifelong religious community. These

12   concerns are based on Doe’s firsthand experience in the Jehovah’s Witness community. They are
13
     reflected in Doe’s decision to communicate about these issues only anonymously on Reddit, and
14
     to stop communicating even there since they learned of this subpoena. See Doe Decl. ¶¶ 4-5 &
15
     12. And they are substantiated by media reports of such exclusion resulting from disfellowship
16
     of dissenting and disaffiliated Jehovah’s Witnesses. See Moss Decl. ¶ 2, Ex. A.
17
18           Given the manifestly pretextual nature of Watchtower’s claims, this Court should not

19   allow Doe to suffer these harms. As discussed above, see supra at 10:15-13:15, Watchtower’s
20   subpoena involves material that is likely not copyrightable at all (e.g., the ad’s instructions on
21
     how to make online donations and the chart’s legal citations), but even it were, would not be
22
     infringed by the posts at issue because they were fair uses for purposes of critical commentary
23
     and public education. Doe’s use was not commercial, and did not cause any harm cognizable
24

25   under copyright law, let alone any that could justify the severe harm that forced disclosure would

26   impose on Doe and all who would benefit from access to Doe’s speech.

27
28
29
                                                        19
30    Motion to Quash                                                             Case No: 3:19-mc-80005 SK
 1
 2      IV. CONCLUSION
           For the foregoing reasons, Doe respectfully requests the Court grant the motion to quash
 3

 4   Watchtower’s subpoena.

 5
 6   Dated: March 26, 2019                      Respectfully submitted,

 7
                                                By:    Alexandra H. Moss
 8
                                                       Alexandra H. Moss
 9
10                                              Alexandra H. Moss (SBN 302641)
                                                alex@eff.org
11                                              Corynne McSherry (SBN 221504)
                                                corynne@eff.org
12
                                                ELECTRONIC FRONTIER FOUNDATION
13                                              815 Eddy Street
                                                San Francisco, CA 94109
14                                              Tel.: (415) 436-9333
                                                Fax.: (415) 436-9993
15
                                                Attorneys for Movant
16
                                                Electronic Frontier Foundation
17
18
19
20
21
22
23
24

25
26
27
28
29
                                                  20
30   Motion to Quash                                                         Case No: 3:19-mc-80005 SK
